DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on Negative Limitations 
	In view of Applicant’s remarks and MPEP § 2173, upon further review and consideration, Examiner withdraws the § 112(b) rejection of claim(s) 2-6 and 15-19 as being indefinite for their inclusion of negative limitations.  In particular, Applicant’s pointing out that claim(s) 2-6 and 15-19 depend from claim(s) 1 and 14 which do recite positive limitations and, in that dependent claim(s) are claim(s) which each in form bodily incorporate the claim(s) from which they depend, then in turn claim(s) 2-6 and 15-19 recite positive limitations and are not wholly negative in scope.  Such evidence and argument has been considered by Examiner and is persuasive.   Notably, MPEP § 2173.01 states (with emphasis) 
A fundamental principle contained in 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is that applicants are their own lexicographers. They can define in the claims what the inventor or a joint inventor regards as the invention essentially in whatever terms they choose so long as any special meaning assigned to a term is clearly set forth in the specification. See MPEP § 2111.01. Applicant may use functional language, alternative expressions, negative limitations, or any style of expression or format of claim which makes clear the boundaries of the subject matter for which protection is sought. As noted by the court in In re Swinehart, 439 F.2d 210, 160 USPQ 226 (CCPA 1971), a claim may not be rejected solely because of the type of language used to define the subject matter for which patent protection is sought.

And where MPEP § 2173.05(i) states 
The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
…
Any negative limitation or exclusionary proviso must have basis in the original disclosure.

In view of the latitude provided to applicants to act as their own lexicographers and to draft the scope of the claim(s) as they see fit — including with negative limitations — the scope of claim(s) 2-6 and 15-19 is considered definite and supported by both literal recitation in ¶18 of the specification as well as claim(s) 2-6 and 15-19 having negative limitations in their original status (i.e., the negative limitations are part of original claim(s)). 
	The matter of the negative limitations in claim(s) 2-6 and 15-19 then turns to their scope under BRI (especially for prior art purposes).  The support and scope of the limitations of claim(s) 2-6 and 15-19, as established immediately above, comes from specification ¶18 and that claim(s) 2-6 and 15-19 in their current form are original claim(s).  However, the specification does not appear to then further detail any particular act of exclusion or conditional operation in the specific absence of the features negatively limited in claim(s) 2-6 and 15-19.  Rather, the support (besides a verbatim or near verbatim repeat of the claim(s) language) and scope of the negative limitations in light of the specification appears to be mainly from the literal omission / total absence of the ‘profile’ and ‘rehab / treatment schedule’ in the body the specification.  Accordingly, for purposes of prior art, if a reference is silent regarding a ‘profile’ and/or a ‘rehab / treatment schedule’ (i.e., such features are absent / omitted from the teachings of the reference) — then the reference will be considered to have taught the negative limitations of claim(s) 2-6 and 15-19.  To wit, since Examiner recognizes support and scope of the negative limitations in this application’s specification by the specification ‘not mentioning’ the features of the negative limitations (besides the literal repeating of the claim(s) in the beginning of the detailed description), then Examiner will consider a reference that equally lacks any ‘mention’ of the features of claim(s) 2-6 and 15-19 (and otherwise positively teaches claim(s) 1 and 14) to have an equally ‘negative’ functional capacity.   Each instance of this applied interpretation will be noted below for clarity of record. 

§ 112(f) Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘motion sensing input device’ in claim(s) 1 and 14 (but not claim(s) 22 – a smartphone denotes a known structure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Objections
Claim(s) 1, 7, 12, 14, and 20-21 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1, 7, 14, and 20-21, the phrase ‘memory being configured’ and ‘memory being further configured’ should be amended to recite ‘processor processor 

In claim(s) 1, limitation 
‘configured to perform a pose recognition or a skeletal tracking and calculating joint angles at different time points and being configured to analyze from the plurality of images a motion of the subject, angle of the knee joint of the subject and jumping and landing mechanics of the subject and balance of the subject in reference to the pose recognition or the skeletal tracking and calculating the joint angles at the different time points, to determine the potential injury to the knee anterior cruciate ligament of the subject.’

could, in select reasonable readings of the claim(s), raise confusion as to what specific alternatives / conditionals are encompassed by the ‘run-on’ appearance of the limitation (i.e., tracking and calculating and analyzing from jumping and landing and balance) — the use of successive ‘and’ conjunctions leaving room for perhaps more breadth in interpretation of the alternatives than what may be intended.  Examiner suggests amending the limitation to recite 
‘the processor configured to perform: 
(1) a pose recognition,
or (2) a skeletal tracking and calculating of joint angles at different time points;   
the processor being further configured to analyze from the plurality of images a motion of the subject, an angle of the knee joint of the subject,  jumping and landing mechanics of the subject, and a balance of the subject in reference to either 
(1) the pose recognition, 
or (2) the skeletal tracking and calculating of the joint angles at the different time points[[,]]; 
the processor being then further configured to determine the potential injury to the knee anterior cruciate ligament of the subject based on the analysis of the plurality of images. ’ 
 
in order to reduce potential confusion that may arise. Examiner suggests a similar amendment mutatis mutandis for claim(s) 12, 14, and 20.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7 and 14-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the specification provides no written description which to shown an embodiment where the subject has no markers attached to them — as now limited in claim(s) 1 and 14.  The specification makes a single mention of the word ‘marker’ in its summarizing of the state of the art at the end of ¶3 which details that the use of markers are expensive and cumbersome.  No other portion of the specification, either explicitly or implicitly, details the use of markers.  While the specification ¶4 establishes that the present invention is to address the shortcomings of the state of the art (including markers thereby), such a generic statement of improvement to the state of the art is inadequate to convey possession of a specific embodiment of a subject having no markers attached to them for which a motion input device generates a plurality of images.  While some amount of implicit knowledge is afforded in light of the level of ordinary skill, in this instance the disclosure is wholly silent regarding any embodiment where a subject is analyzed specifically while not wearing markers.  Accordingly, the amendment to claim(s) 1 and 14 constitutes new matter unsupported by the original disclosure.  
Claim(s) 2-7 and 15-22 are rejected due to their dependence on claim(s) 1 and 14 respectively.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-7 and 15-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 7 and 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Similarly, it is unclear if the terms in parentheses are intended to be part of the claimed invention. Examiner suggests amending the claim(s) to remove the phrase and the terms in parentheses and interprets the claim(s) as such. 
Claim(s) 21-22 is/are rejected due to its/their dependence on claim 20. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7 and 14-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites 
1. A computer-based system for determining a potential injury to a knee anterior cruciate ligament of a subject, the computer-based system comprising:
a motion sensing input device generating a plurality of images of the subject, the subject having no markers attached to the subject;
a computer having a processor, a memory and input/output capability, the memory being configured to 
perform a pose recognition or a skeletal tracking 
and calculating joint angles at different time points 
and being configured to analyze from the plurality of images a motion of the subject, angle of the knee joint of the subject and jumping and landing mechanics of the subject and the balance of the subject in reference to the pose recognition or the skeletal tracking and calculating the joint angles at the different time points, 
to determine the potential injury to the knee anterior cruciate ligament of the subject.

(the abstract portions are shown in bold)
The recitation of a system comprising a motion input device to generate images of a subject and a processor which performs a pose recognition or skeletal tracking and analyzes from the images a motion, knee angle, jumping and landing mechanics, and the balance of the subject to determine a potential ACL injury to the subject encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) and generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘recognizing’ a pose or ‘tracking’ a skeletal parameter, ‘analyzing’ from images a series of motion parameters, and then ‘determining’ a potential injury encompasses a clinician (mentally) reviewing a video of a subject performing a jump test and then (mentally) assessing knee parameters and then (mentally) determining a potential for ACL injury therefrom.  If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity and otherwise generic computer elements, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under step 2A prong one of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering — and otherwise generic computer elements without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claim(s) 14 encounters the same issues as claim(s) 1 mutatis mutandis.  Dependent claim(s) 2-7 and 15-20 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claims 21-22 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application and/or generic computing elements (i.e., merely handheld imaging elements and generic mobile computing elements). Accordingly, the claim(s) are not integrated into a practical application under the step 2A prong two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering) and generic computing elements cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 
The insignificant extrasolutionary activity of image generation via generic computing elements cannot provide an inventive concept.  The otherwise provision of generic portable and/or handheld computing components also cannot provide an inventive concept.  The claim(s) are not patent eligible under step 2B. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Examiner notes: for brevity, economy, and clarity of reading, select of the claims are addressed jointly herein when instances of limitations with verbatim or near-verbatim similarity are recited in the body of differently numbered claims.

Claim(s) 1-6 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lillie (US 20180020954 A1 – previously cited).
For claim(s) 1 and 14, Lillie teaches A computer-based system for determining a potential injury to a knee anterior cruciate ligament of a subject, [entire disclosure – see at least abstract] the computer-based system comprising:
a motion sensing input device [154] generating a plurality of images of the subject [¶75, ¶¶94-95] the subject having no markers attached to the subject [patient as in Fig. 6 per ¶94 is shown without any attached markers (i.e., patient wears no reflective markers, paint, or particular suit for the camera)]
a computer [50] having a processor, a memory and input/output capability [¶59], the memory being configured to 
perform a pose recognition or a skeletal tracking [both pose and skeletal tracking is/are central inventive feature(s) detailed throughout the majority of the disclosure of Lillie – see at least ¶¶79-82, ¶¶91-92 and Figs. 5-6]
and calculating joint angles at different time points [¶¶90-120 esp. ¶¶108-116]
and being configured to analyze from the plurality of images a motion of the subject, angle of the knee joint of the subject and jumping and landing mechanics of the subject and the balance of the subject [balance per ¶¶119-121] in reference to the pose recognition or the skeletal tracking and calculating the joint angles at the different time points, [analysis throughout ¶¶90-120 esp. ¶¶108-1181 in view of jump test of ¶127, ¶137] 
to determine the potential injury to the knee anterior cruciate ligament of the subject. [ACL evaluation is/are central inventive feature(s) detailed throughout the entirety of the disclosure of Lillie — all analytical steps are for the express purpose of ACL injury determination as per ¶¶21-31, ¶¶124-128] 

For claim(s) 2 and 15, Lillie teaches the computer-based system does not comprise a motion profile, the motion profile further not comprising ranges of node angle value. (see above note on Negative Limitations) [Lillie makes no mention of any profile or more specific feature that constitute(s), under BRI, a form of a ‘motion profile’]

For claim(s) 3 and 16, Lillie teaches the computer-based system does not comprise ranges of node angle value in a motion profile. (see above note on Negative Limitations) [Lillie teaches this limitation in two ways: (1) Lillie makes no mention of ‘ranges of node angle value’ and thus is literally silent on such a feature on a verbatim basis; (2) as with claim(s) 2, Lillie makes no mention of a motion profile nor any more specific feature that constitutes a motion profile and thus by not teaching a profile, then also neither teaches a motion profile having a range of node angle value].  

For claim(s) 4 and 17, Lillie teaches the computer-based system does not comprise a motion profile, the motion profile further comprising ranges of node angle value or displacement experienced for one or more exercises. (see above note on Negative Limitations) [as with claim(s) 2, Lillie makes no mention of any profile or more specific feature that constitute(s), under BRI, a form of a ‘motion profile’]

For claim(s) 5 and 18, Lillie teaches the computer-based system does not comprise a database of previously recorded motion profiles. (see above note on Negative Limitations) [as with claim(s) 2, Lillie makes no mention of any profile or more specific features that constitute(s), under BRI, a form of a ‘motion profile’ and thus by extension is also silent regarding a database of previously recorded ‘motion profiles’] 

For claim(s) 6 and 19, Lillie teaches the computer-based system does not determine a rehab/treatment schedule. (see above note on Negative Limitations) [Lillie makes no mention of any ‘schedule’ and thus teaches the BRI of claim(s) 6]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie in view of Kianifar (US 20180289324 A1 – previously cited).

For claim(s) 7 and 20, Lillie fails to teach the calculating and analyzing occurring in further reference to other variables.  
Kianifar teaches evaluating a knee mobility of a subject [abstract] in reference to the gender of the subject [¶¶99-105].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the calculation and analyses of Lillie to incorporate consideration of the subject’s gender as taught by Kianifar in order to improve the usefulness and specificity of the results of the calculation(s) and analyses. As motivated by Kianifar ¶105. 

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie.
For claim(s) 21-22, Lillie does not explicitly teach that the system utilizes images from a handheld device nor that the input device is a smartphone.  
However, Lillie broadly teaches in ¶66 and ¶71 that computing and interface elements of the system can be handheld smartphone and/or tablet elements.  
Further, Examiner takes official notice that handheld smartphones (as well as cameras and even television mounted 3D cameras such as Kinect™ being able to be handheld while in operation) are routinely and commonly used for image acquisition including in physical/athletic rehab, therapy, and training environments. 
Accordingly, the modification of the system and the image acquisition to include images from a hand-held imaging system and the input device being a smartphone (as in claim(s) 21-22) would be an obvious choice of imaging equipment for one of skill in the pertinent art at the time of filing. 

Response to Arguments
Applicant’s arguments, see remarks pp. 7-9 filed 8/26/22, regarding the § 112(b) rejection of claim(s) 2-6 and 15-19 for the use of negative limitations are persuasive.  The § 112(b) rejections of claim(s) 2-6 and 15-19 are withdrawn.  

Applicant's arguments with respect to the § 101 rejection and prior art rejections have been fully considered but they are not persuasive.

Applicant argues in remarks p. 10 that the claim(s) are eligible in the manner established by Enfish in that the claim(s) encompass a benefit. Examiner respectfully disagrees.  As a first matter, Applicant has not shown similarity between the present claim(s) and those found eligible in Enfish.  In particular, the claim(s) in this application do not encompass the specific software advantages set forth in the eligible subject matter of Enfish.  Further, Examiner respectfully submits that merely determining an injury per se, as cited by Applicant, is not itself evidence of an eligible improvement encompassed by the present claim(s).  Consider also that p. 13 of the October 2019 update to the 2019 PEG establishes that 
“[I]t is important to keep in mind that an improvement in the judicial exception itself…is not an improvement in technology.”

	
	Applicant argues in remarks pp. 10-12 that because a motion input device and computer system as claimed are not performable in the human mind, the claim(s) are not directed to a mental process. However, as Examiner has now emphasized in the § 101 rejection above, such features are considered additional elements and not direct recitations of the judicial exception.  To wit, Examiner’s position is not that the camera and computer as claimed are mental processes — rather, they are the additional elements which are drawn to ineligible additional elements.  
	Applicant then argues that the motion input device is a camera with a particular performance capacity as detailed in the present specification ¶21.  However, Examiner respectfully submits that such features are not expressly recited in the claim(s) and may not necessarily provide sufficient particularity to constitute a practical integration of extrasolutionary activity (such a determination is only suggested here as the claim(s) do not actually recite the performance particulars of spec. ¶21 nor has Examiner provided an eligibility analysis of such details as they were not in the claim(s) when examined).  


	Applicant argues in remarks p. 13 that Examiner has issued patent 11013451 and thus the present claim(s) are eligible by the same basis as those in the ‘451 patent.  Examiner respectfully disagrees.  The particular fact pattern and eligibility guidance provided during the prosecution of the application corresponding to the ‘451 patent does not appear to be germane to the present claim(s) which encompass a wholly separate subject matter and are read in light of a wholly separate disclosure.  Examiner respectfully submits that the cited limitations in the prosecution history of the ‘451 patent do not clearly correspond to the cited limitations of the present claim(s).

	 Applicant argues in remarks p. 14 that Lillie teaches the use of ‘nodes’ and does not teach against the use of ‘nodes’ and thereby fails to teach the subject having no markers attached to the subject.  Examiner respectfully disagrees. The ‘nodes’ of Lillie in Figs. 5-6 are body landmarks on a user interface applied by a computing system and do not constitute a teaching of any form of physical markers ‘attached’ to the patient of Lillie.  To wit, such nodes of Lillie are wholly virtual and cannot be said to constitute any form of tangible ‘attachment’ (i.e., reflective markers).  Further, Examiner directs attention to the manner of teaching by Lillie for this feature similar to the Note on Negative Limitations now provided above which suggests that (in this instance) since Lillie omits any mention of a ‘marker’ or feature that constitute(s), under BRI, a form of a ‘marker’ (in at least that Lillie never uses the term ‘marker’ — nor otherwise discusses the applying of reflectors to the patient), then Lillie teaches the negative limitation under BRI (Examiner notes: this drawing of attention to the Note on Negative Limitations is used for illustrative purposes — but is also distinct from the other negative limitations in claim(s) 2-6 and 15-19 in that Examiner has raised a new matter rejection for this limitation regarding the ‘no markers’ and thus, by definition, the determination of the BRI of ‘no markers’ in the manner for the other negative limitations is necessarily impacted by the lack of support in the specification).  

	Applicant then argues in remarks pp. 14-16 that Lillie fails to teach jumping and landing mechanics of the subject.  Examiner respectfully disagrees. 
Applicant cites Lillie ¶127 and ¶137 which each teach an explicit instance of the patient ‘jump[ing] down in a controlled fashion into a squat position and then returning to standing’ in ¶127 and then referenced again in ¶137.  It is not clear to Examiner how such a teaching could not be a direct teaching of (verbatim) jumping and landing mechanics of the patient (subject).  Applicant appears to merely assert that Lillie fails to teach the jump and landing mechanics as claimed but does not provide any actual analysis to show why Lillie’s verbatim teachings are inadequate in this regard.  

Applicant argues in remarks p. 17 in the reservation of rights that any Official Notice is traversed and evidence of such notice is requested.  Examiner notes that official notice has in fact been taken regarding claim(s) 21 and 22 in that a handheld imaging system and the motion sensing input device being a smartphone is well-known, routine, and commonly used in the pertinent art (i.e., athletic training, rehab).  
Examiner draws attention to at least 
 US 20150139502 A1, US 20200285844 A1, and US 20170177930 A1 – detailing a camera for athletic jump analysis throughout entire disclosure; 
US 20190172585 A1 – see ¶31; 
	US 20140316242 A1 – see ¶47.

	Examiner also generally draws attention to the pertinent prior art cited herewith and the art already of record which contains numerous instances of mobile and/or handheld computing systems for image and rehab analyses (including smartphones).  


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
	Examiner notes:  the file-wrapper for this application does not appear to contain a document granting power of attorney to the attorney who has prepared and filed the claim amendments to this application for Applicant.  Such a power of attorney document must be present before any interview or phonecall can be held with any attorney for this application. 
Examiner has now provided rejections of claim(s) 2-6 and 15-19 on grounds of § 101 and prior art.  Such grounds constitute new grounds of rejection not necessitated by amendment and thus this action is Non-Final.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791